Stuart, J.
Shaw was indicted for malicious trespass in destroying fanning mills. In each of the three counts the property is alleged to be in different persons; but it seems no evidence was offered under the second and third counts. Trial by jury. Verdict and judgment for the state. There is no brief on either side, and no authorities cited in the general assignment of errors.
The bill of exceptions does not profess to set out all the evidence. We must presume that a state of facts might exist to which the instructions complained of were applicable, and thus the instructions properly given. It is not to be supposed that the defendant omitted to place anything in the record which would have made the case more favorable for him in this Court.

Per Curiam.

The judgment is affirmed with costs.